Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 4.5 WARRANT AGREEMENT This Warrant Agreement made as of , 2007, is between China Holdings Acquisition Corp., a Delaware corporation, with offices at 33 Riverside Avenue, 5th Floor Westport, CT 06880 (the  Company ), and Continental Stock Transfer & Trust Company, a New York corporation, with offices at 17 Battery Place, New York, New York 10004 (the  Warrant Agent ). WHEREAS, the Company is engaged in a public offering (the  Public Offering ) of units, each unit comprised of one share of Common Stock (as defined below) and one Public Warrant (as defined herein) (the  Units ) and, in connection therewith, has determined to issue and deliver (i) up to 11,500,000 warrants (the  Public Warrants ) to the public investors, and (ii) 2,750,000 warrants in a private placement immediately prior to the Public Offering (the  Placement Warrants  and, together with the Public Warrants (the  Warrants ), each of such Warrant evidencing the right of the holder thereof to purchase one share of common stock, par value $.001 per share, of the Companys Common Stock (the  Common Stock ) for $7.50, subject to adjustment as described herein; and WHEREAS, the Company has filed, with the Securities and Exchange Commission, a registration statement, No. 333-145085, on Form S-1, as amended (the  Registration Statement ), for the registration, under the Securities Act of 1933, as amended (the  Act ), of, among other securities, the Public Warrants and the Common Stock issuable upon exercise of the Public Warrants; and WHEREAS, the Company desires the Warrant Agent to act on behalf of the Company, and the Warrant Agent is willing to so act, in connection with the issuance, registration, transfer, exchange, redemption and exercise of the Warrants; and WHEREAS, the Company desires to provide for the form and provisions of the Warrants, the terms upon which they shall be issued and exercised, and the respective rights, limitation of rights and immunities of the Company, the Warrant Agent and the holders of the Warrants; and WHEREAS, all acts and things have been done and performed which are necessary to make the Warrants, when executed on behalf of the Company and countersigned by or on behalf of the Warrant Agent, as provided herein, the legally valid and binding obligations of the Company, and to authorize the execution and delivery of this Warrant Agreement. NOW, THEREFORE, in consideration of the mutual agreements herein contained, the parties hereto agree as follows: 1. Appointment of Warrant Agent . The Company hereby appoints the Warrant Agent to act as agent for the Company for the Warrants, and the Warrant Agent hereby accepts such appointment and agrees to perform the same in accordance with the terms and conditions set forth in this Agreement. 2. Warrants . Form of Warrant . Each Public Warrant and Placement Warrant shall be (a) issued in registered form only, (b) in substantially the forms of Exhibit A-1 and Exhibit A-2 hereto, respectively, the provisions of which are incorporated herein, (c) signed by, or bear the facsimile signature of, the Chairman of the Board or, the Chief Executive Officer or the President, and the Treasurer, Secretary or Assistant Secretary of the Company, and (d) shall bear a facsimile of the Companys seal. In the event the person whose facsimile signature has been placed upon any Warrant shall have ceased to serve in the capacity in which such person signed the Warrant before such Warrant is issued, it may be issued with the same effect as if he or she had not ceased to be such at the date of issuance. Effect of Countersignature . Unless and until countersigned by the Warrant Agent pursuant to this Agreement, a Warrant shall be invalid and of no effect and may not be exercised by the holder thereof. Warrant certificates shall be dated the date of countersignature by the Warrant Agent. Registration . Warrant Register . The Warrant Agent shall maintain books ( Warrant Register ), for the registration of the original issuance and transfers of the Warrants.
